Citation Nr: 1620802	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-00 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a low back disorder.  

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities.  

4.  Entitlement to an increased disability evaluation for right knee strain, rated as 10 percent disabling prior to April 12, 2012, and from June 1, 2012 to March 24, 2015; and in excess of 30 percent for a right total knee arthroplasty from May 1, 2016.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1986 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) originally on appeal from a July 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona.  

As it relates to the right knee, subsequent rating determinations resulted in the disability evaluations being listed as such on the title page of this decision.  

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in March 2016.  A transcript of the hearing is of record.  

The newly reopened claim of service connection for a low back disorder and the issue of an increased disability evaluation for the right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder in May 2003.  The Veteran was notified of this decision later that and did not appeal; thus, the decision become final. 

2.  Evidence received since the denial of service connection for a low back disorder raises a reasonable possibility of substantiating the claim.

3.  The most probative evidence of record shows that the Veteran's left knee disorder did not have its onset in service, is not related to service, and did not manifest to a compensable degree within one year of service separation; however, the Veteran's left knee disorder was aggravated by his service-connected right knee and right ankle disorders.


CONCLUSIONS OF LAW

1.  The May 2003 rating determination denying service connection for a low back disorder became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2015).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015); 38 C.F.R. § 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In view of the Board's favorable decisions as to the claims of whether new and material evidence has been received to reopen the previously denied claim of service connection for a low back disorder and service connection for a left knee disorder, further assistance is not required to substantiate these claims.

New and Material-General Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In a May 2003 rating determination, the RO denied service connection for musculoligamentous pain of the lumbar spine (claimed as a back condition).  When denying service connection, the RO noted that service connection may be granted for a disability which began in military service or was caused by some event or experience in service.  The RO indicated that service connection for musculoligamentous pain of the lumbar spine (claimed as a back condition) was denied since there was no specific record of medical diagnosis of a lumbar spine condition either occurring in or being caused by service.  It observed that service medical records were negative for any specific diagnosis of or treatment for a lumbar spine condition.  It also noted that at the time of an April 2003 VA examination, the Veteran had lumbar spine extension of less than 10 degrees with pain felt at the right sacroiliac joint.  Flexion was to 90 degrees.  Tilts were 15 degrees each with pain at the right sacroiliac on right tilt, and straight leg raise on the right was positive at 30 degrees.  The overall impression was musculoligamentous pain of the lumbar spine. 

The Veteran was notified of the decision later that month and did not file a notice of disagreement within the proscribed time period nor was evidence received which would have allowed the claim to remain open.  Thus, the decision became final. 

Evidence available to the RO at the time of the denial included the Veteran's service treatment records, statements from the Veteran, and the results of the April 2003 VA examination.  

Evidence received subsequent to the prior denial includes VA treatment records, statements and testimony from the Veteran, and the results of several VA examinations.  

The treatment records received demonstrate that the Veteran has now been diagnosed as having a lumbar strain.  The statements and testimony of the Veteran also reveal that he currently has a new theory as to the cause of his current low back problems.  The Veteran has indicated that it is his belief that his current low back disorder is either caused or aggravated by his service-connected knee and ankle disorders (as will be discussed below the Board is also granting service connection for a left knee disorder as part of this decision).  

In conjunction with his claim, the Veteran was afforded a VA examination in October 2006.  Following examination, the examiner indicated that he could not provide an opinion as to whether it was at least as likely that the Veteran's low back disorder was not due to service-connected right knee and/or right ankle without resorting to mere speculation.  The examiner noted that the Veteran claimed that he had had low back pain since his injury, yet the medical records showed that he had not sought any help for this condition.  The examiner also noted that the Veteran had a history of scoliosis, so it was also possible that the back pain might be due to that and not from the injury. 

The Veteran was afforded an additional VA examination in October 2009.  Following examination, the examiner opined that it was less likely as not (less than 50 percent probability) that the current low back disorder was caused by or a result of a right knee and right ankle injury playing sports in service.  As rationale for her opinion she cited to her review of the c-file, review of imaging, the Veteran's reported history, physical examination (with essentially normal range of motion testing) and clinical experience.  The examiner did not address the question of aggravation.  

The basis for the prior denial was that the Veteran did not have a current low back disorder which was related to service.  The VA treatment records/examinations added to the record reveal that the Veteran has currently been diagnosed with lumbar strain.  In addition, the Veteran has provided a new theory of secondary service connection for his low back disorder.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The opinions of record on the claim of secondary service connection are insufficient to render a decision on a de novo basis.  As will be discussed in the remand section below, an additional VA examination is warranted.  

Left Knee

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA has amended 38 C.F.R. § 3.310 to explicitly include the holding in Allen, except that under the new regulation VA will not concede aggravation unless there is a baseline for the claimed disability shown by medical evidence created prior to the claimed aggravation.  71 Fed. Reg. 52,747 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310).  The Veteran's claim was received in July 2006.  

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel  held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim. If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004). 

The General Counsel  had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C. § 5110(g), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance.  Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law. VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33422 (2000) 

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises  v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  

The new version of the regulation imposes additional requirements to establish service connection on the basis of aggravation.  Hence it appears to have retroactive effects, and the Board will apply the old version of 38 C.F.R. § 3.310.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. 

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran maintains that his current left knee disorder is related to his service-connected right knee and right ankle disorder.  He maintains that the service-connected disabilities caused him to place more weight/use on his left knee, which in turn resulted in the current left knee disorder.  He has testified that he began to notice problems due to overcompensation as early as his period of service but did not report these findings to anyone.  

The Veteran's service treatment records reveal no complaints or findings of a left knee disorder in service.  There are also no findings of treatment for a left knee disorder in the years in close proximity to service.  Moreover, at the time of a March 1989 VA examination, normal findings were reported for the left knee.  

In conjunction with his claim, the Veteran was afforded a VA examination in May 2007.  The examiner noted, at that time, that the claim officially was that the Veteran's left knee problem was secondary to his right knee and ankle condition.  He indicated that the Veteran conceded that he was never seen for the left knee while he was in the service but he told the examiner that he was already having some left knee problems, even in the service, related to his duties, that included jumping off a small vehicle with .a 50-caliber gun.  

The examiner observed that when the Veteran was first seen for a ratings examination by the VA in 1989, he did not complain of the left knee.  It was noted that left knee was examined at the time and that examination was normal and range of motion was 0 from 0 to l20 degrees.  

Following examination, the examiner indicated that the Veteran did have degenerative arthritis of the left knee.  He stated that it was likely multifactorial, related to the type of work he had done and to his obesity.  He also opined that the right knee and ankle condition were at least as likely as not to have aggravated his arthritis, but had not been the sole cause of the arthritis, his other risk factors being his weight and stress on that knee from the work he did subsequently as a civilian.  

At the time of a June 2007 VA orthopedic consult, the examiner noted the service-connected degenerative joint disease in the right knee along with resulting degenerative joint disease in the left knee, which he stated was possibly secondary to favoring the right knee throughout the day.  The examiner also observed that the Veteran was morbidly obese, which he was currently in the process of resolving.  

The Veteran was afforded an additional VA examination in October 2009.  Following examination, the examiner indicated that the Veteran's left knee condition was less likely as not (less than 50 percent probability) caused by the service-connected right knee or ankle conditions.  Her opinion was based upon her review of the record, the reported history, physical examination, and clinical experience.  

As to direct and presumptive service connection, there are no findings of left knee problems during service or in the years in close proximity to the Veteran's period of service.  Normal findings for the left knee were also reported at the time of a 1989 VA examination.  

In sum, the preponderance of the evidence weighs against a finding that the Veteran's left knee disorder developed in service or in the one year period following service.

As to the Veteran's claim that his left knee disorder is caused or aggravated by his service-connected right knee and right ankle disorder, while the October 2009 VA examiner indicated that the Veteran's current left knee disorder was not caused by his service-connected right knee or right ankle disorder, she did not address whether the Veteran's service-connected disabilities aggravated his current left knee disorder.  In this regard, the Board has two opinions of record demonstrating a relationship between the current left knee disorder and his service-connected right knee/ankle disorder, with the May 2007 VA examiner specifically stating that the Veteran's service-connected right knee and ankle disorders were at least as likely as not to have aggravated his tendency to develop his left knee arthritis.  

In this case, the Veteran has been shown to have had left knee arthritis, which served as the basis for his subsequent total left knee replacement.  He has maintained that his current left knee disorder is a result of his service-connected right knee and right ankle disorders.  Moreover, the opinions of record are at least in equipoise with regard to whether the Veteran's left knee disorder was aggravated by his service-connected right knee and right ankle disorders. 

Based upon the above, the evidence as to whether the Veteran's current left knee disorder is aggravated by his service-connected right knee and right ankle disorders is at least in equipoise.  Therefore, resolving reasonable doubt in favor of the Veteran, service connection is warranted for a left knee disorder, now classified as a total left knee replacement, as secondary to the service-connected right knee and right ankle disorders.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.





ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a low back disorder is granted. 

Service connection for a left knee disorder, to include a left total knee replacement, is granted.  


REMAND

As it relates to the reopened claim of service connection for a low back disorder, as noted above, the Veteran has raised the issue of service connection for a back disorder as secondary to his service-connected disabilities, which now include his service-connected left total knee replacement.  

In light of the above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current back disorder and its relationship, if any, to his period of service and/or his service-connected knee or right ankle disorders.  The Board does note that there is no opinion of record as to whether the Veteran's service-connected disabilities aggravate his current low back disorder.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As it relates to the claim for an increased evaluation for a right total knee replacement, the Board notes that the last comprehensive VA examination afforded the Veteran, as it relates to his right knee occurred in May 2012.  Moreover, the Veteran has not been afforded a VA examination to determine the current severity of his service-connected right total knee replacement.  In order to determine the current severity of the Veteran's total right knee replacement, an additional examination must be performed.  

The Board further observes that despite the addition of numerous records to the file subsequent to the issuance of the last statement of the case issued in October 2009, there have been no further supplemental statements of the case issued.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Schedule the Veteran for the appropriate VA examination by a VA examiner to assist in determining the nature and etiology of any current low back disorder.  The entire record should be made available to the examiner in conjunction with the examination and the examiner should note such review in his/her report.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:

Is it at least as likely as not (50 percent probability or greater) that any current low back disorder, if found, had its onset in service or is otherwise related to the Veteran's service  

If not, is it as likely as not (50 percent probability or greater) that any current low back disorder is caused by the service-connected left knee, right knee or right ankle disorders?

If not, is it at least as likely as not (50 percent probability or greater) that any current low back disorder is aggravated (permanently worsened) by the service-connected left knee, right knee or right ankle disorders?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for any opinion that is rendered.

3.  Afford the Veteran an appropriate VA examination to determine the current severity of his service-connected right knee total replacement.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  The examiner MUST specifically state whether the Veteran's residuals of his right knee replacement consist of severe painful motion or weakness.

4.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal, to include claim of service connection for a low back disorder on a de novo basis.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


